Case 1:20-cv-01411-AT Document 48 Filed 01/15/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK oe ALLY FILED
MOUSSA KONATE DATE FILED: _1/15/2021
Plaintiff,
-against- 20 Civ. 1411 (AT)
CLASSIC SECURITY, LLC., RUSSEL CRUZ, ORDER

THOMAS CRUZ, TERRENCE MALCOLM,
MICHAEL DEGIOVANNI, ANTHONY
QUINEOS, and ISRAEL RIVERA,

 

Defendants.
ANALISA TORRES, District Judge:

 

On November 16, 2020, the Court ordered the parties to submit a joint letter and
proposed case management plan by January 13, 2021. ECF No. 42. Those submissions are now
overdue. By 12:00 p.m. on January 19, 2021, the parties shall file their joint letter and
proposed case management plan.

SO ORDERED.

Dated: January 15, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
